Name: 83/355/EEC: Commission Decision of 6 July 1983 authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-22

 Avis juridique important|31983D035583/355/EEC: Commission Decision of 6 July 1983 authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan Official Journal L 199 , 22/07/1983 P. 0027 - 0029*****COMMISSION DECISION of 6 July 1983 authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan (83/355/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States concerned, Whereas, under the provisions of Directive 77/93/EEC, plants of Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas in certain Member States there is some interest in the importation of certain Pinus plants originating in Japan, and in particular the 'bonzai'-type; Whereas the Commission has established that on the basis of the information available at present there is no risk of spreading harmful organisms, provided that certain special technical conditions are satisfied; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of certain Pinus plants under those special technical conditions; whereas, however, this authorization should be granted at present on a provisional basis only, subject to its revision in the light of experience to be gained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, Denmark, the Federal Republic of Germany, Greece, France, Italy, Luxembourg, the Netherlands and the United Kingdom are hereby authorized to provide under the conditions laid down in paragraph 2 for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to Annex III (A) (1), for plants of Pinus L., other than fruit and seeds, originating in Japan. 2. For the purpose of paragraph 1, the following conditions shall be satisfied: (a) The plants shall be of the species 'Pinus parviflora' (Pinus pentaphylla). They shall not exceed quantities which have been determined by the importing Member State, having regard to available quarantine facilities. (b) The plants shall have been grown and trained in officially registered 'bonzai'-nurseries and must not have been collected directly from natural habitats. (c) The plants shall: - have been grown, at least during the last two years prior to dispatch, in a growing medium treated to ensure freedom from harmful organisms, - within 14 days prior to dispatch have been shaken free from the growing medium leaving the minimum amount necessary to sustain viability during transport, - be potted or packed in a sterile or sterilized medium, and - be free from other plant debris. (d) The plants shall have undergone a treatment to ensure control of all stages of Homoptera (moths) and Lepidoptera (butterflies). (e) The plants and the adhering or associated growing medium (hereinafter referred to as 'the material') shall be accompanied by a phytosanitary certificate issued in Japan in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 of the said Directive relating to the conditions laid down therein, in particular freedom from Popillia japonica (Annex I (A) (a) (8) thereto) and from Cronartium quercuum (Annex I (A) (d) (7) thereto), as well as to the requirements specified in (b), (c) and (d) and to freedom from: - Bursaphalencus lignicolus, - Cercospora pini-densiflorae, - Coleosporium paederiae, - Coleosporium phellodendri, - Dendrolimus spectabilis, - Peridermium kurilense, - Thecodiplosis japonensis. The certificate shall indicate: - that the requirements specified in (b), (c) and (d) are met, - that the plants have been found free in particular from the abovementioned harmful organisms, and shall specify the treatments referred to in the first indent of (c) and in (d). (f) The material shall be packed in closed containers which have been officially sealed and bear a distinguishing mark to be reproduced on the phytosanitary certificate, enabling the consignments to be identified. (g) The material shall be subjected, before it is released, to official post-entry quarantine for a period of not less than three months of active growth and must be found free, during this quarantine period, from any harmful organism unless it is identified as one which is known to occur in the Community and is not listed in Directive 77/93/EEC or in (e). (h) The post-entry quarantine mentioned under (g) shall: - be supervised by the official plant protection organization of the Member State concerned and executed by scientifically trained staff of that organization or of any officially approved research body, - be performed at an officially approved site provided with appropriate facilities sufficient to contain harmful organisms and treat the material in such a way as to eliminate any risk of spreading harmful organisms, - be performed for each item of material: (i) by visual examination upon arrival and at regular intervals thereafter, having regard to the type of material and its state of development during the quarantine period, for harmful organisms or symptoms caused by any harmful organism, (ii) by appropriate testing on any symptom observed in the visual examination in order to identify the harmful organisms having caused such symptoms. (i) Any material which has not been found free, during the quarantine period specified under (g), from harmful organisms as specified therein shall be immediately destroyed, unless a special permit for official scientific research has been granted. (k) Member States shall notify, to the Commission and to the other Member States, any contamination by harmful organisms as specified under (e) which has been confirmed during the quarantine period specified under (g). (l) Prior to introduction from outside the Community into a Member State, the importer or his agents shall notify each introduction sufficiently in advance to the authority responsible in the Member States concerned, indicating: - the type of material, - the quantity, - the region or regions of origin in Japan, - the declared point of entry, - the declared date of import, - the place or places of first storage after the material has been released. They shall be officially informed, prior to the introduction, of the conditions laid down in paragraph 2 (a) to (k). (m) Any material which has been subjected to the quarantine period specified under (g) in one Member State and has been found free, during that quarantine period, from harmful organisms as specified therein and which has been maintained under appropriate conditions shall be exempted, for its introduction into one of the other Member States concerned, from the requirement laid down under (g). However, in such case it may be introduced only where the following conditions are satisfied: - the required phytosanitary certificates shall indicate the site of the quarantine period as well as the dates thereof, - copies of the certificates shall be sent to the plant protection organization of the introducing Member State, one week prior to dispatch of the material, at the latest, - in the introducing Member State, the material shall be subject to conditions which that Member State may lay down to enable adequate phytosanitary monitoring, without affecting the movement of the consignment to the place of destination. Article 2 The Member States listed in Article 1 (1) shall inform the other Member States and the Commission of any instance of implementation of this Decision. Article 3 The authorization granted in Article 1 shall expire on 31 December 1985. It shall be revoked earlier, if it is established that the conditions laid down under Article 1 (2) are not sufficient to prevent the introduction of harmful organisms, or have not been complied with. Article 4 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 6 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23.